                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                   3:19-cv-589-GCM

MY’KA EL,                            )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                                 ORDER
C.A. FAHRENHOLZ, et al.,             )
                                     )
            Defendants.              )
____________________________________ )

          THIS MATTER is before the Court on its May 7, 2020, Order, (Doc. No. 3). Also

pending is Plaintiff’s Motion for Reconsideration, (Doc. No. 4).

          Plaintiff filed a pro se Complaint asserting claims pursuant to 42 U.S.C. §§ 1983 and

1985 as well as for North Carolina defamation. (Doc. No. 1). The Court granted Plaintiff’s

Application to proceed in forma pauperis and dismissed the Complaint on initial review pursuant

to 28 U.S.C. § 1915. (Doc. No. 3). The Court granted Plaintiff the opportunity to amend his

Compliant within 30 days and cautioned him that the failure to do so would result in this action’s

dismissal without prejudice and without further notice. (Doc. No. 3 at 6).

          Rather than filing an Amended Complaint in accordance with the Court’s Order, Plaintiff

filed a Motion for Reconsideration. He contends that Defendants knowingly and willingly

defamed him. As an alternative to reconsideration, Plaintiff asks the Court to appoint him a

lawyer.

          Plaintiff failed to amend his Complaint in accordance with the May 7 Order and therefore

this action will be dismissed without prejudice. Fed. R. Civ. P. 41(b) (“If the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to dismiss the

                                                  1



            Case 3:19-cv-00589-GCM Document 5 Filed 06/17/20 Page 1 of 2
action or any claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626, 631-33 (1962)

(although Rule 41(b) does not expressly provide for sua sponte dismissal, a district court has the

inherent power to dismiss a case for lack of prosecution or violation of a court order). Plaintiff

has stated no grounds that would warrant reconsideration or the appointment of counsel, and

therefore, his Motion for Reconsideration will be denied.

       IT IS, THEREFORE, ORDERED that:

       (1) This action is dismissed without prejudice for Plaintiff’s failure to comply with the

           Court’s May 7, 2020 Order.

       (2) Plaintiff’s Motion for Reconsideration, (Doc. No. 4), is DENIED.

       (3) The Clerk of this Court is directed to terminate this action.



                                          Signed: June 17, 2020




                                                  2



          Case 3:19-cv-00589-GCM Document 5 Filed 06/17/20 Page 2 of 2
